Citation Nr: 1018339	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability, to include as due to 
service-connected retropatellar pain syndrome of the right 
knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to May 
1984, with additional prior service of two years and one 
month and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and March 2006 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Veteran testified before the 
undersigned Acting Veterans Law Judge during a Board hearing 
at the RO in April 2008.  The transcript from this hearing 
has been associated with the claims file.

This appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

Additional Evidence Submitted Without Waiver

At the April 2008 Board hearing, the Veteran submitted 
additional evidence relevant to his left knee claim.  The AOJ 
has not considered this evidence.  The Veteran's 
representative testified that the Veteran expressly declined 
to waive AOJ review of this evidence.  Therefore, the issue 
of whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a left knee disability must be remanded to the 
AOJ for initial consideration of this additional evidence.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Inadequate VA Examination Reports

With respect to the left knee claim, there are four VA 
examination reports which address the etiology of the 
Veteran's left knee disability.  The Veteran claims that his 
current left knee disability is either due to a 2002 left 
knee injury in service or to his service-connected right knee 
disability.  The May 2003 and January 2005 VA examination 
reports contain opinions that the Veteran's current left knee 
disability is not secondary to his service-connected right 
knee disability.  The February 2006 VA examination report 
contains an opinion that the Veteran's left knee disability 
is not related to the 2002 injury because, among other 
reasons, that injury, as documented in the Veteran's service 
treatment records, did not seem severe enough to warrant a 
chronic knee condition.  The January 2007 VA examination 
report states that the Veteran reported injuring his knee in 
2002, at which time there was a bruising of the left knee and 
he was conservatively treated.  Because of the apparent lack 
of severity of this injury, as apparently evidenced by the 
failure of intervening examiners to note the Veteran's 
mentioning of the injury, the examiner stated that it is less 
likely than not that the Veteran's left knee disability is 
related to the service-connected right knee disability.  

The Board finds that the January 2007 VA medical opinion to 
be entirely unclear and confusing.  The examiner also failed 
to address whether the condition could be secondarily related 
to the service-connected right knee disability.  In view of 
these defects, the Board finds that an addendum from the 
examiner is required to address this discrepancy.  If the 
same examiner is not available, then a new VA examination and 
etiology opinion are necessary in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once 
the Secretary undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

With respect to the right knee claim, the December 2007 VA 
examination also is internally inconsistent.  In the 
examination results portion of the examination report, the 
examiner states that there was "no change in motion upon 
repeated and resisted testing of the [right] knee [times 
five] and no additional limitation [of motion] is noted.  
There was no weakness noted on this exam."  However, in the 
diagnosis and assessment portion of the examination report, 
the examiner stated, with regard to whether it is possible to 
determine, without resort to mere speculation, whether pain, 
fatigue, weakness, lack of endurance, or incoordination, have 
caused additional functional loss, the examiner responded as 
follows:  "Unable to determine."  In light of the 
examiner's inconsistency in responding to the question of 
whether pain, fatigue, weakness, lack of endurance or 
incoordination cause additional limitation of joint function, 
the Board finds that an addendum is required to address this 
discrepancy.  If the same examiner is not available to 
provide an addendum, then a new VA examination is necessary 
in this case.  

Accordingly, this case is REMANDED for the following actions:

1.  Return the claims folder to the 
January 2007 VA examiner.  Ask the 
examiner to clarify whether or not he is 
stating that it is at least as likely as 
not that the current left knee disability 
is etiologically related to the 2002 in-
service injury and/or whether the 
condition is secondarily related to the 
service-connected right knee 
retropatellar pain syndrome condition.  
In responding to this question, the 
examiner must consider and expressly 
address the previous VA examination 
reports that include opinions concerning 
the etiology of the Veteran's left knee 
disability, to include the May 2003, 
January 2005, and February 2006 VA 
examination reports.  

A rationale must be provided for all 
opinions expressed.  If the examiner 
cannot respond to the questions asked 
without resorting to mere speculation, he 
or she must so state and must provide a 
supporting explanation as to why he or 
she cannot provide the opinion without 
resorting to mere speculation.

2.  If the January 2007 VA examiner is 
not available, schedule the Veteran for 
examination by a different medical 
doctor.  The purpose of the examination 
is to determine the etiology of the 
Veteran's current left knee disability.  
The claims folder must be made available 
to the examiner for review.  

Specifically, the examiner is asked to 
determine with respect to any diagnosed 
left knee condition whether it is at 
least as likely as not (i.e., at least a 
50 percent or more probability) that any 
such condition is related to an event, 
injury, or disease in service, to include 
the injury in 2002, or whether this 
condition is proximately due to, or 
aggravated by, the service-connected 
right knee retropatellar pain syndrome 
condition.  

The examiner must state the medical basis 
or bases for all opinions expressed.  If 
the examiner is unable to render an 
opinion without resort to mere 
speculation, he or she should so state 
and should explain why an opinion cannot 
be provided without resorting to mere 
speculation. 

3.  Return the claims file to the 
December 2007 VA examiner.  Ask the 
examiner to explain the internal 
discrepancy between the statement on page 
five of the examination report that there 
was "no change in motion upon repeated 
and resisted testing of the right knee 
times five and no additional limitation 
of motion is noted...no weakness noted on 
this exam," and the statement on page 
six of the examination report that he is 
"[u]nable to determine" whether any of 
the enumerated factors, including pain, 
fatigue, weakness, lack of endurance, or 
incoordination, caused additional 
functional loss.  

The examiner must state the medical basis 
or bases for all opinions expressed.  If 
the examiner is unable to render an 
opinion without resort to mere 
speculation, he or she should so state 
and should explain why an opinion cannot 
be provided without resorting to mere 
speculation.  

4.  If the December 2007 VA examiner is 
not available, or if the prior examiner 
determines that an additional examination 
needs to be conducted, schedule the 
Veteran for examination by a medical 
doctor.  The purpose of the examination 
is to determine the current severity of 
the Veteran's service-connected right 
knee retropatellar pain syndrome.  The 
claims file must be made available to the 
examiner for review.  

The examiner must include findings 
responsive to the rating criteria, to 
include range of motion testing recorded 
in degrees.  If there is pain on range of 
motion testing, the examiner must 
specifically identify the degree at which 
the pain commenced.  If the examiner 
cannot provide any requested opinion 
without resorting to mere speculation, he 
or she must so state and must explain why 
he or she cannot provide an opinion 
without resorting to mere speculation.

5.  When all of the actions directed 
above have been completed, the AOJ should 
undertake any other indicated development 
deemed appropriate under the law and then 
readjudicate the issues.  If any of the 
claims remain denied, a Supplemental 
Statement of the Case (SSOC) should be 
provided to the Veteran and his 
representative, and an appropriate period 
of time should be provided for response 
before the case is returned to the Board.  

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


